Citation Nr: 1617541	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  12-05 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana



THE ISSUE

Entitlement to an evaluation in excess of 10 percent for left knee chondromalacia and degenerative joint disease.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

J. Tittsworth, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1968 to February 1971.

This matter initially came before the Board of Veterans' Appeals (Board) from a March 2008 Rating Decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

The Veteran's appeal originally included a claim for entitlement to service connection for posttraumatic stress disorder.  Following the Board's January 2014 remand, service connection for this disability was granted by the RO.  See July 2014 rating decision.  Thus, the only remaining issue is what proper evaluation is warranted for the Veteran's left knee disability. 

Review of the record reveals that a separate 10 percent rating has been assigned for slight instability of the left knee.  There has been no disagreement with that action and the appeal herein concerns only pathology related to limitation of motion.

The Veteran's claims file has been converted from a paper file to an electronic file managed in the Veterans Benefits Management System (VBMS).  There are also records in Virtual VA.


FINDINGS OF FACT

1.  The Veteran's left knee disability is manifested by arthritis confirmed by X-ray findings resulting in some limitation of motion.  

2.  The Veteran's left disability does not manifest in limitation of 45 degrees or less flexion or 10 degrees or more extension, nor is there any evidence of ankylosis, or dislocation or removal of the cartilage.  



CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for left knee chondromalacia and degenerative joint disease are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5003, 5260, 5261 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  The Veteran has been provided notice of information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim.  This case was remanded by the Board in January 2014 to obtain additional medical records.  In accordance with the Board's remand directives, the AOJ requested records from two private medical providers identified by the Veteran.  Multiple requests were made to both providers.  See August 2014 and September 2014 correspondence.  The AOJ received a negative response from one provider, establishing that additional efforts to obtain the records would be futile.  The AOJ did not receive a response from the other provider despite multiple attempts.  

VA must make reasonable efforts to obtain records in the custody of third parties, including an initial request and at least one follow-up request.  Additional requests will not be necessary when a response indicates a follow-up request would be futile.  Per 38 C.F.R. § 3.159(c)(1).  The Board is satisfied the AOJ made all reasonable efforts to obtain the records identified by the Veteran, and additional requests to obtain the records would be futile.  There has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  There is no evidence that additional records have yet to be requested or that additional medical inquiry is in order, and adjudication may proceed. 

Analysis

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts). See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  

Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

The Veteran's left knee disability is currently evaluated at 10 percent disabling.  The Veteran's disability is manifested by arthritis established by X-ray findings, loss of motion, and instability.  Thus, the Board will consider the rating criteria set forth at 38 C.F.R. § 4.71a, Diagnostic Codes 5003-5010, 5260 and 5261.  

Under Diagnostic Codes 5003 and 5010, traumatic or degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.   When however, the limitation of motion of the specific joint or joints involves is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affect by limitation of motion.  Diagnostic Code 5003.

Under Diagnostic Code 5260, a noncompensable rating is assigned when flexion of the leg is limited to 60 degrees; a 10 percent rating is assigned when flexion is limited to 45 degrees; a 20 percent rating is assigned when flexion is limited to 30 degrees; and a 30 percent rating is assigned when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261, a noncompensable rating is assigned when extension of the leg is limited to 5 degrees; a 10 percent rating is assigned when extension is limited to 10 degrees; a 20 percent rating is assigned when extension is limited to 15 degrees; a 30 percent rating is assigned when extension is limited to 20 degrees; a 40 percent rating is warranted for extension limited to 30 degrees; and a 50 percent rating is assigned when extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

The normal range of knee motion is 140 degrees of flexion and zero degrees of extension. 38 C.F.R. § 4.71, Plate II.

Turning to the evidence, the Veteran was provided with a VA examination in July 2011.  At that time, his left knee motion ranged from 0 degrees extension to 120 degrees flexion, with no loss of motion on repetitive use testing.  There was no joint instability.  X-rays of the left knee revealed moderate arthritis.

The Veteran was examined a second time by VA in May 2012.  His left knee motion ranged from 0 degrees extension to 110 degrees flexion, with no loss of motion on repetitive use testing.  There was no joint instability and no evidence of patellar subluxation or dislocation. 

The Veteran was examined a third time by VA in February 2014.  His left knee motion ranged from 0 degrees extension to 100 degrees flexion, with no loss of motion on repetitive use testing.  The examiner noted the presence of a post-surgical scar on the left knee, but it was not painful.  The physical examination revealed no lateral instability or subluxation, though examiner indicated the Veteran "rarely" experienced joint instability.  X-ray findings from June 2013 revealed "prominent" degenerative joint disease of the left knee. 

The Veteran was examined a fourth time by VA in March 2016.  His initial left knee motion ranged from 0 degrees extension to 80 degrees flexion while repetitive use testing revealed 0 degrees extension and 75 degrees flexion.  The examiner noted the presence of a scar which was not painful.  Similar to the February 2014 examination, the Veteran showed no objective signs of joint instability or subluxation, though the examiner indicated a "history of lateral instability."  There was no evidence of ankylosis.  

The Board has reviewed all of the relevant treatment reports of record.  The Veteran has received considerable treatment to his left knee during the appeal period, including medication, and viscosupplementation, supartz, and hyalgan injections.  None of the treatment reports of record document specific range of motion of the left knee, or provide any evidence of ankylosis or dislocated or removal of cartilage.  The record includes several X-rays of the left knee documenting arthritis throughout the appeal period.  

The Veteran is not entitled to a compensable evaluation due to loss of motion under Diagnostic Codes 5260 or 5261.  There is no competent evidence that the flexion of his left knee was limited to 45 degrees or less, or that extension was limited to 10 degrees or more at any time throughout the appeal period.  However, pursuant to Diagnostic Code 5003, because there is X-ray evidence of left knee arthritis, and objective evidence of loss of motion, the Veteran is entitled to a 10 percent evaluation for loss of motion due to arthritis. 

The Board acknowledges the Veteran's subjective complaints of painful motion, weakness, and difficulty engaging in activities such as walking, sitting and standing.  However, the objective evidence of record indicates such pain does not limit the Veteran's functional range of motion to a compensable degree, and as such, it does not serve as a basis for a higher evaluation.  See Mitchell v. Shinseki, 25 Vet. App. 32 ("pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system").  

In determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  The opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.71a with respect to determining the severity of his service-connected disabilities.  Moray v. Brown, 2 Vet. App. 211, 214 (1993).

The discussion above reflects that the symptoms of the Veteran's left knee disability are contemplated by the applicable rating criteria.  The effects of the Veteran's disability, including pain as well as functional effects on daily and occupational activities have been fully considered and are contemplated in the rating schedule.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and extraschedular rating is not warranted.  38 C.F.R. §3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).

Under Johnson v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, even after applying the doctrine of reasonable doubt, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, the Board recognizes entitlement to a total disability evaluation is an element of all increased rating claims.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  However, the evidence does not demonstrate the Veteran is unable to work as a result of his left knee disability.  The Veteran is limited in his ability to stand, walk, or bend.  See, e.g., May 2012 and February 2014 VA examinations   However, despite these restrictions, there is no indication (or allegation by the Veteran) that he is unable to work as a result of his left knee disability.  Thus, referral or remand for consideration of a total disability evaluation based on individual unemployability during this period of the appeal is not warranted.  While he reported his knee caused some problems with his work as a policeman, it was otherwise noted that he ceased that employment secondary to other service connected disorders, not involving the right knee.


ORDER

Entitlement to an evaluation in excess of 10 percent for left knee chondromalacia and degenerative joint disease, based on limitation of motion is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


